          Case 3:20-cr-00290-IM       Document 1      Filed 07/31/20     Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION


UNITED STATES OF AMERICA                           3:20-cr-00290-IM_      _

              v.                                   INFORMATION

LILLITH ETIENNE GRIN,                              18 U.S.C. § 111(a)

              Defendant.


                       THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                                (Assault on a Federal Officer)
                                   (18 U.S.C. § 111(a)(1))

       On or about July 12, 2020, in the District of Oregon, the defendant LILLITH ETIENNE

GRIN did forcibly assault Agent Victim 1 (AV1), a person designated as a federal officer under

18 U.S.C. § 1114, while AV1 was engaged in the performance of his official duties;

       In violation of Title 18 United States Code, Section 111(a)(1), a class A misdemeanor.

Dated: July 31, 2020                               Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   /s/ Paul T. Maloney
                                                   PAUL T. MALONEY, OSB #013366
                                                   Assistant United States Attorney


Misdemeanor Information                                                                      Page 1
                                                                                     Revised April 2018
